DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Powderly (US 2018/0314416).
Regarding claim 1, Powderly discloses display device comprising: 
an enclosure (fig. 12A) comprising a front portion (1262, fig. 12A), a rear portion (1244, fig. 12A), and a side portion (1214, fig. 12A); 
a halo (1264, fig. 12A) comprising a rim (1264, fig. 12A) and an internal structure (1264, fig. 13A), wherein the rim is positioned between the front portion and the rear portion (fig. 12A; wherein on the perimeter, the rim is positioned between the front and rear portion) and the internal structure of the halo is at least partially within the enclosure (see fig. 13A); and 
a circuit board (1340 in fig. 13A) comprising light emitting devices (1330, fig. 13A) mounted to a planar surface of the circuit board (see fig. 13A), the planar surface being parallel to the front portion (fig. 13A) and wherein a light path of a light leaving the light emitting devices (1330, fig. 13A) and entering the internal structure (1264, fig. 13A) of the halo is perpendicular to the planar surface and is turned to the rim by the internal structure (see fig. 13A; wherein light from the light source 1330 exits the light guide 1263 perpendicular to the front surface of the totem; also see fig. 12A).  
Regarding claim 3, Powderly further discloses wherein the internal structure comprises a receiving post (wherein light from LED 1383 enters the Lightpipe 1381c in fig. 13C) extending from a second end of a sweep portion (rightmost side of Lightpipe 1381c in fig. 13C).  
Regarding claim 4, Powderly further discloses wherein a width of the sweep portion varies along a path of the sweep portion (see Lightpipe 1381c in fig. 13C).  
Regarding claim 5, Powderly further discloses wherein the width of the sweep portion decreases from the first end (leftmost side of Lightpipe 1381c in fig. 13C) of the sweep portion to the second end of the sweep portion (rightmost side of Lightpipe), and wherein a final width of the sweep portion is substantially equal to a width of the receiving post (see rightmost side of Lightpipe 1381c in fig. 13C).  
Regarding claim 6, Powderly discloses wherein the halo comprises at least one of a translucent and a transparent material and is configured to allow the light to pass through (see light guide in para. 151).  
Regarding claim 7, Powderly discloses wherein the internal structure is positioned within the enclosure (see fig. 13C), and wherein the rim is positioned between the front portion and the rear portion (see fig. 12A).  
Regarding claim 8, Powderly discloses wherein the front portion comprises a display and touch screen configured to display information (para. 216; wherein the totem 1200 is a smart phone, having a touchscreen display), wherein the display and touch screen extends from a first edge to a second edge of a top planar surface of the front portion (para. 216; wherein the totem is a smart phone).  
Regarding claim 9, Powderly discloses wherein the front portion comprises a display screen configured to display information (para. 216; wherein the totem is a smart phone, having a touchscreen display), wherein the display screen extends to all four edges at a top planar surface of the front portion (para. 216).   
Regarding claim 10, Powderly discloses an alert system for a monitored condition, the system comprising: 
a sensor (para. 234, 405) configured to provide a signal regarding the monitored condition (para. 235, 220-222).
The remainder of the claim is rejected for the same reasons as claim 1 above.
Regarding claim 11, Powderly discloses further comprising a controller configured to receive signal form the sensor and adjust one or more operations of one or more of the one or more light emitting devices based at least in part on the signal (para. 254-255), wherein the controller is configured to patterningly adjust at least one of a brightness or a color of one of more of the one or more light emitting devices (para. 254-255).  
Claims 12-13 are rejected for the same reasons as claim 8 and 3 above.
Regarding claim 14, Powderly discloses wherein the front portion includes a slanted edge (see slanged edge of Touch Cover 1383d  in fig. 13C) between the four edges at the top planar surface and four edges proximate the halo device (see fig. 13C and para. 137, wherein the touchpad is square shaped).  
Regarding claim 15, Powderly discloses wherein the halo device is configured to diffuse the light along one or more surfaces of at least one of the front portion (see 184 in fig. 13C) and the rear portion.  
Regarding claim 16, Powderly discloses a display device comprising: 
an enclosure (fig. 12) comprising a front portion (1262, fig. 12A), a rear portion (1244, fig. 12), and a side portion (1214, fig. 13C), wherein the rear portion comprises a rear end portion (bottom of 1244 in fig. 12A) and a front end portion (top of 1244 in fig. 12A), the rear end-4- 4879-8477-3150.1Atty. Dkt. No. 19-0207-US2 (112444-1414)portion having a smaller perimeter than the front end portion (fig. 12A) and is configured to fit within a single utility box of a wall (para. 136 and fig. 12A; wherein the device is a handheld device whose rear end portion is small enough to fit within a single utility box of a wall); and 
a halo (1264, fig. 12A) comprising a rim (1264, fig. 12A) and an internal structure (1381c, fig. 13C), wherein the rim is positioned between the front portion and the rear portion (fig. 12A; wherein on the perimeter, the rim is positioned between the front and rear portion) and the internal structure of the halo is at least partially within the enclosure (see fig. 13C); 
one or more light emitting devices (1330, fig. 13A); 
a sensor (para. 234, 405) configured to measure a parameter of a conditioned space (para. 234); and 
a controller (para. 253) configured to receive the parameter of the conditioned space and adjust at least one of a brightness or a color of one or more of the one or more light emitting devices based at least in part on the parameter (para. 254-255).  
Claims 17-20 are rejected for the same reasons as claims 1, 9, 8, and 14, respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Powderly in view of Moriyama (US 2014/0254196).
Regarding claim 2, Powderly further comprising: a controller (see microprosser in fig. para. 179) configured to adjust at least one of a brightness and a color of at least one of the light emitting devices (para. 179) and wherein the halo is configured to at least one of guide, direct, diffuse, focus, and scatter the light emitted by the light emitting devices along or outwards from at least one of the portion of the display device through the rim (para. 188).  
Powderly fails to disclose wherein the light is emitted out of the side portion of the device.
Moriyama discloses wherein the halo (13L, fig. 4C) is configured to at least one of guide, direct, diffuse, focus, and scatter the light emitted by the light emitting devices along or outwards from at least one of the side portion of the display device through the rim (see L exiting the side of 14C in fig. 4A).
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Moriyama in the device of Powderly. The motivation for doing so would have been to provide the ability guide light to both side and top of a display device (Moriyama; fig. 4C). Such that the guided light can be viewed from more angles.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection. See new citations above.
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBIN J MISHLER/Primary Examiner, Art Unit 2628